Name: Commission Regulation (EEC) No 2689/85 of 25 September 1985 on the suspension of the periodical fixing of export refunds for raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 255/ 12 Official Journal of the European Communities 26. 9 . 85 COMMISSION REGULATION (EEC) No 2689/85 of 25 Septembre 1985 on the suspension of the periodical fixing of export refunds for raw sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1482/85 (2), and in particular Article 19 (4) and (7), Having regard to Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1489/76 (4), and in particular Article 2 (2) thereof, Whereas Article 2 of Regulation (EEC) No 766/68 lays down that, for the products mentioned in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 , the export refunds are fixed every two weeks ; whereas, however, in accordance with that provision, this fixing may be suspended if it is found that there are no surpluses of sugar in the Community to be exported on the basis of world market prices ; whereas this condition is fulfilled as far as raw sugar is concerned, in particular raw sugar from cane harvested in the Community ; whereas, indeed, this is shown by the examination of current availabilities of this sugar for the supply of the Community's internal market and particularly for that of Portugal as from 1 March 1986 in view of the commitments made in the framework of its accession ; whereas it is therefore appropriate to suspend the peri ­ odical fixing of the export refunds for raw sugars other than candy sugars ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The periodical fixing of the export refund for raw sugars falling within subheading 17.01 B of the Common Customs Tariff excluding candy sugar is hereby suspended. Article 2 This Regulation shall enter into force on 26 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 151 , 10 . 6 . 1985, p. 1 . 0 OJ No L 143, 25 . 6 . 1968, p. 8 . (4) OJ No L 167, 26. 6 . 1976, p. 13 .